Motion Granted, Appeal Dismissed, and Memorandum Opinion filed February
28, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00560-CR

                    ELIZA LAZARRA FORD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-DCR-076906


                       MEMORANDUM OPINION

      Appellant Eliza Lazarra Ford has signed and filed a motion to withdraw her
notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an
opinion, we grant appellant’s motion and dismiss the appeal.

                                 PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant
Do Not Publish – Tex. R. App. P. 47.2(b)